`DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 2018/0137424 to Gabaldon Royval et al. (cited in IDS, hereinafter Royval).
Per claim 1, Royval discloses a method (see figures) comprising:
receiving, at a processor (fig. 2:202…processor) of a computing device (fig. 2:200 and ¶64…computing device for implementing an authoring tool; fig. 1… authoring tool 102 works in conjunction with model development context analyzer 104), input that identifies one or more data sources (fig. 5 and ¶89…authoring tool 504 receives input during interactions with asset datastore 502 that identifies a variety of sources of data to facilitate modeling operations, “The data flow 500 illustrates interactions between an asset datastore 502, an authoring tool 504, and a log interpreter 510 for the purpose of capturing modeling knowledge in a derived knowledge datastore 514. The asset datastore 502 may include a variety of sources of data related to industrial assets…Such data may include asset metadata such as physical location and configuration, measurements from sensors affixed to assets, the operational status of executing predictive models, outcomes predicted by those predictive models, outcomes measured by the sensors affixed to the assets, and the like. The authoring tool 504 may access this asset datastore 502 to facilitate modeling operations performed using the authoring tool 504”);
determining, based on the input, a machine learning problem type of a plurality of machine learning problem types (fig. 8B:812 and ¶110…different machine learning techniques supported based on machine learning problem type, including regression and neural network; fig. 7:702,704 and ¶106…based on user input to queries posed by interface 700, analysis will be performed in conjunction with derived knowledge originally obtained from received input of the data sources, where relevant knowledge including the type of machine learning technique to use will be provided to the user; ¶93…”provide relevant modeling knowledge to a user of the model authoring tool 604 by analyzing a set of derived knowledge 616…This modeling knowledge may include, e.g., insights on what modeling techniques are most effective to produce high quality models for a specific problem”) supported by an automated model building (AMB) engine  (fig. 1…authoring tool and model development context analyzer (fig. 1:104 and fig. 3) is construed to be an AMB engine, building models for execution by model execution platform 106 and being able to determine the suitable machine learning technique the user’s problem/request based on user inputs through the authoring tool and analysis of the derived modeling language; fig. 1:122, fig. 3:314, fig. 8B:812 and ¶77…supported modeling techniques outputted to user after analysis/determination by model development context analyzer); 
generating an input data set for the AMB engine (fig. 6 and ¶102-105…knowledge filter 620 accesses asset datastore and obtains set of relevant knowledge 622 for forwarding to the authoring tool 610, thus generating relevant input data set; ¶105…relevant knowledge 622 includes a set of processed records most relevant to original context…relevant knowledge may be used to prepopulate fields of the interface for defining model or set of model parameters) including modifying or replacing one or more values from the one or more data sources (fig. 3:310 and fig. 4…the model development context analyzer contains a context analysis component that can clean, e.g., modify/replace, input variable values; ¶80…”The received context data 402 may include predefined context 410, interface inputs 412 (e.g., log data), and/or model metadata…the user may select a particular element of the modeling operation such as, “ingest and clean data”, “select machine learning technique for training set,” or “select analytic to be applied to data.””; ¶128…”after selecting the existing model and dataset, the user may eliminate a subset of the rows in the dataset”) based on application of one or more rules to the one or more data sources (¶83…”the user may wish to clean a variable by filtering out values outside some user-defined minimum and maximum thresholds”; ¶86…”filtering data via the elimination of values of outside a range in a given column of the dataset”); and 
based on the input data set and the machine learning problem type, initiating execution of the AMB engine to generate a neural network configured to model at least a portion of the input data set (¶52…generate predictive models; ¶54…generate deep learning neural network model; ¶61…generate model such as neural network that is most correlated to asset/problem being modeled, e.g., input data correlated to wind turbine and generated optimal model employs recurrent neural network).
Per claim 4, Royval discloses claim 1, further disclosing generating a data profile including information regarding data fields of the one or more data sources, wherein the input data set is generated based on the data profile (fig. 4:400 and ¶80-88…user context/profile generated from user activity including the user who is creating the model, user input and log data, etc., where derived knowledge is obtained from user context/profile).
Per claim 5, Royval discloses claim 4, further disclosing generating the input data set further comprises omitting, from the input data set, one or more columns of data of the one or more data sources based on the data profile (¶80,83…user can cleanse data which involves omitting data; ¶86…omitting one or more columns of data to use based on “selection of a subset of the column headers as model input” and “filtering data via elimination of values outside a range in a given column of the dataset”). 
Per claim 6, Royval discloses claim 4, further disclosing the data profile of a particular column indicates a type of data stored in the particular column (¶86…column headers denote the type of data stored in a particular column, ”column headers, selection of a subset of column headers as model inputs”).
Per claim 7, Royval discloses claim 4, further disclosing the data profile of a particular column indicates a statistical metric descriptive of data stored in the particular column (¶87…”models and user activities that result in high accuracy, low error, low complexity, and low computational requirements may be deemed successful and ranked based on the prioritization of those criteria. Such determinations may be made by analyzing models in execution according to these and other metrics, and reconciling model performance against observed outcomes for a given asset” ).
Claim 8 is substantially similar in scope and spirit to claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Royval discloses a computer system (fig. 1) having the AMB pre-processor (fig. 1:104 and fig. 3…authoring tool and model development context analyzer) for implementing the method of claim 1.
Per claim 9, Royval discloses claim 8, further disclosing the AMB pre-processor comprises a data source analyzer (fig. 1:104) configured to determine a combined data source based on the one or more data sources (¶60…modeling operation includes selecting data sources and selecting data features provided by those data sources, thus features are combined data source that are used to define which analytic/ML problem type to apply), wherein the combined data source is used to generate the input data set (¶60…generated/selected model input data set based on features model is trained to discern).
Per claim 10, Royval discloses claim 8, further disclosing the AMB pre-processor comprises a data profiler (fig. 4:400) configured to determine a data profile including information regarding data fields of the one or more data sources, wherein the input data set is generated based on the data profile (¶80-88…user context/profile generated from user activity including the user who is creating the model, user input and log data, etc., where derived knowledge is obtained from user context/profile).
Per claim 11, Royval discloses claim 8, further disclosing the AMB pre-processor is further configured to determine, based on the machine learning problem type, an error function to be used by the AMB engine to evaluate one or more neural networks while generating the neural network configured to model at least the portion of the input data set (¶87…”models and user activities that result in high accuracy, low error, low complexity, and low computational requirements may be deemed successful and ranked based on the prioritization of those criteria. Such determinations may be made by analyzing models in execution according to these and other metrics, and reconciling model performance against observed outcomes for a given asset”).
Per claim 12, Royval discloses claim 8, further disclosing the AMB pre-processor is further configured to determine data sampling criteria used to generate the input data set (fig. 14…analyzing derived knowledge datastore and identifying missing elements, e.g., gaps in knowledge) to compensate for data imbalances in the one or more data sources (fig. 13…gaps in derived knowledge datastore, e.g., imbalances, are compensated for by requesting data to fill in gaps).
Per claim 15, Royval discloses claim 8, further disclosing the input further identifies one or more data fields of the input data set to be modeled by the AMB engine (¶86…column headers denote the type of data stored in a particular column, ”column headers, selection of a subset of column headers as model inputs”), and wherein the AMB pre-processor is configured to determine the machine learning problem type based at least in part on the one or more data fields of the input data set to be modeled (¶93…input data used to generate derived knowledge, which in turn is used to determine most effective machine learning technique to use: ”provide relevant modeling knowledge to a user of the model authoring tool 604 by analyzing a set of derived knowledge 616…This modeling knowledge may include, e.g., insights on what modeling techniques are most effective to produce high quality models for a specific problem”).
Per claim 16, Royval discloses claim 8, further disclosing the input further identifies one or more parameters to control operation of the AMB engine (fig. 5:5065…model parameter selection), and wherein the AMB preprocessor is configured to initiate execution of the AMB engine based on the one or more parameters (fig. 5:5066…model generation based selected parameters; fig. 1:106…model execution).
Per claim 17, Royval discloses claim 8, further disclosing the one or more parameters indicate one or more termination criteria for operation of the AMB engine, topology constraints for neural networks generated by the AMB engine (¶54…”specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model…”), or both.
Claim 18 is substantially similar in scope and spirit to claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Figs. 2 and 3 show a computer device.
Per claim 19, Royval discloses claim 18, further disclosing the operations include generating output to a display device (¶67…display device), the output including one or more graphical user interfaces (GUIs) configured to receive the input (figs. 7-8 are GUIs that received input).
Per claim 20, Royval discloses claim 19, further disclosing one or more GUIs are configured to receive additional input indicating the machine learning problem type (fig. 8B:812…model technique), one or more termination criteria for operation of the AMB engine, topology constraints for neural networks generated by the AMB engine, or a combination thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 USC 103 as being unpatentable over Royval in view of US Pat. Pub. No. 2019/0146479 to Cella et al. (cited in IDS, hereinafter Cella).
Royval discloses claim 8, further disclosing an open-ended list of modeling techniques that can be used (fig. 8B:812). Royval further discloses a device to execute an optimizer (fig. 1, item 106…model execution platform executes predictive model; ¶61…industrial asset to be modelled, such as wind turbine, can include optimization model).
Royval does not expressly disclose, but Cella does teach use of genetic algorithms and reinforcement learning in modeling industrial assets (fig. 6, item 122 and ¶10, 239, 346…modeling asset such as motors in industrial environments by applying genetic algorithm or reinforcement learning).
 Royval and Cella are analogous art because they are from the same field of endeavor of modeling industrial assets such as motors.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate genetic algorithms and reinforcement to the list of modeling techniques that Royval can employ.
The suggestion/motivation for doing so would have been genetic algorithms being a well-established machine learning technique in optimizing model parameters and as indicated by Cella (¶239) and reinforcement learning being a well-established machine learning technique for applying feedback on correct or incorrect decisions (¶346), both applicable to modeling industrial assets such as motors.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125